 


110 HRES 1290 IH: Joining the Office of the United Nations High Commissioner for Refugees in observance of World Refugee Day and calling on the United States Government, international organizations, and aid groups to take immediate steps to secure urgently needed humanitarian relief for the more than 2,000,000 people displaced by genocide in the Darfur region of Sudan.
U.S. House of Representatives
2008-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS
2d Session
H. RES. 1290 
IN THE HOUSE OF REPRESENTATIVES 
 
June 20, 2008 
Mr. Berman (for himself, Ms. Lee, Mr. Ackerman, Mr. Payne, Ms. Jackson-Lee of Texas, Ms. Woolsey, Ms. Ros-Lehtinen, Mr. Chabot, Mr. Engel, Mr. Smith of New Jersey, Mr. Wolf, Ms. Zoe Lofgren of California, Mr. Burton of Indiana, and Ms. Giffords) submitted the following resolution; which was referred to the Committee on Foreign Affairs
 
RESOLUTION 
Joining the Office of the United Nations High Commissioner for Refugees in observance of World Refugee Day and calling on the United States Government, international organizations, and aid groups to take immediate steps to secure urgently needed humanitarian relief for the more than 2,000,000 people displaced by genocide in the Darfur region of Sudan. 
 
 
Whereas the United States has resettled over 2,600,000 refugees since 1975, and over 160,000 in the last 5 years, yet reportedly only 5 Darfuris have been offered refuge by the United States during the 5-year genocide that has claimed more than 300,000 lives and displaced 2,600,000 people from the Darfur region of Sudan;
Whereas a significant number of those displaced by the conflict in Darfur are unable to remain in encampments due to critical medical or security concerns and are in dire need of resettlement;
Whereas millions of Darfuris who have lost their homes and their loved ones as a result of the Sudanese regime’s genocidal campaign continue to face grave security risks as refugees and internally displaced persons (IDPs) and depend on the goodwill of neighboring countries and the generosity of the world humanitarian community for subsistence;
Whereas an estimated 70 to 80 percent of the 2,600,000 refugees and IDPs are women and children, including at least 1,000,000 children and teens;
Whereas the April 13, 2008, attack by Sudan-backed rebels on the Chadian capital of N’djamena, the May 10, 2008, attack by the Chad-backed rebel Justice and Equality Movement on a suburb of the Sudanese capital of Khartoum, and the increased splintering and violence between armed groups, including the rebels, Janjaweed, and other armed groups, have contributed to the drastic deterioration of security in and around Darfur;
Whereas the deteriorating security situation in Darfur and Chad has resulted in new displacements, further depriving already marginalized refugee communities, forcing relief agencies to curtail their operations, and placing even greater strain on refugee and IDP encampments;
Whereas the operations of humanitarian assistance groups have frequently been impeded by the hijacking and pillaging of their convoys by various armed groups, totaling roughly 100 incidents thus far in 2008, the abduction of 28 drivers who still remain missing, and the murder of 5 humanitarian aid workers this year alone;
Whereas the United Nations High Commissioner for Refugees (UNHCR) has expressed concern that protracted conflict and displacement has eroded traditional leadership structures and may ultimately lead to the radicalization of an entire generation of Darfuri youth;
Whereas few refugees from Darfur living in refugee camps in Chad have access to secondary education, and boys and young men not attending school are at risk of being recruited by various armed groups in the region;
Whereas the most recent estimate of the United Nations Office for the Coordination of Humanitarian Affairs concluded that there are 243,031 refugees in Eastern Chad;
Whereas the continuing genocide and new displacements have resulted in overcrowding and malnourishment in both refugee camps in Chad and IDP camps in Sudan;
Whereas the United Nations-African Union Mission in Darfur (UNAMID), that was deployed pursuant to United Nations Security Council Resolution 1769 (2007) to prevent armed attacks and protect civilians, has proven understaffed, underfunded, and consequently unprepared to completely protect displaced persons and even themselves from an onslaught of merciless attacks and banditry;
Whereas a $48,000,000 budget shortfall at the United Nations World Food Program (WFP) threatens to substantially limit food aid to the 4,500,000 people in Darfur and surrounding areas who currently rely on it, and as of June 10, 2008, the WFP has announced that it has curtailed flights for aid workers in Sudan due to funding shortfalls for the Humanitarian Aid Service;
Whereas the United Nations Consolidated Appeals Process (CAP) 2008 humanitarian appeal for Chad is $287,000,000;
Whereas of the $287,000,000 requested in the CAP appeal for Chad in 2008, only $142,509,209 in funding has been received, including $33,780,520 received from the United States Government as of June 16, 2008;
Whereas the United States is the largest bilateral donor to Sudan and has provided more than $3,000,000,000 for humanitarian programs in Sudan and eastern Chad since fiscal year 2004;
Whereas Nobel Laureate Elie Wiesel has asked whether, after 3 continents have become prisons, killing fields, and cemeteries for countless innocent, defenseless populations, the plague of genocide—and indifference to it—will be allowed to spread through Darfur and elsewhere unabated; and
Whereas World Refugee Day affords the House of Representatives the opportunity to galvanize the collective conscience of the world community: Now, therefore, be it 
 
That the House of Representatives— 
(1)reaffirms the historic commitment of the United States as a nation founded by refugees to serve as a place of refuge and to promote the safety, health, and well-being of millions of refugees who flee war, famine, persecution, and torture in search of peace, nourishment, hope, and freedom; 
(2)calls on the Department of State to continue to support the efforts of the United Nations High Commissioner for Refugees and to advance the work of nongovernmental organizations, especially those that also have expertise in resettlement, to protect refugees; 
(3)calls on the United States Government to continue and strengthen its leadership role in the international community in response to the people of the Darfur region of Sudan who have been displaced by Sudan’s genocide, including the most vulnerable populations who endure sexual violence, human trafficking, forced conscription, and exploitation; 
(4)urges the parties to the conflicts in and between Chad and Sudan to immediately conclude and respect a binding cessation of hostilities agreement, commit themselves to finding a political solution which addresses the root causes of those conflicts, and create an environment conducive to the safe and voluntary return of all displaced persons; 
(5)demands that all armed groups in the region immediately cease their attacks on civilians, peacekeepers, and humanitarian operations and halt all recruitment activities in camps for displaced persons; 
(6)calls upon the Joint African Union-United Nations Special Representative for Darfur to ensure that displaced persons are fairly and equally represented in all peace negotiations; 
(7)calls on the Department of State and the President, to continue to work with the United Nations, the African Union, and nongovernmental organizations, in an effort to help bring about real and lasting peace and stability in Darfur, within refugee and displaced persons camps, and along the Chadian border; 
(8)calls on the Department of State and the Department of Homeland Security to facilitate the resettlement of an appropriate number of Darfuris who have been displaced and have little chance of returning to their homes by formulating a program of resettlement of Darfuris in fiscal year 2009; 
(9)commends those who have risked their lives working for the multitude of nongovernmental organizations, along with the United Nations High Commissioner for Refugees, who have provided life-saving assistance and helped protect those displaced by the conflict in Darfur; and 
(10)affirms the goals of World Refugee Day and reiterates its strong commitment to protecting the millions of refugees who live without material, social, and legal protections. 
 
